UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7318


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARSHA KING,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:14-cr-00065-RAJ-DEM-1)


Submitted:   January 31, 2017             Decided:   February 3, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marsha King, Appellant Pro Se.          Stephen Westley Haynie,
Assistant United States Attorney, Joseph Kosky, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Marsha King appeals the district court’s orders denying her

“Motion To Stay Restitution Until Release From Incarceration and

To Set Schedule Payments for Assessment Fine” and her motion for

reconsideration.       We   have     reviewed   the        record     and   find   no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.             United States v. King, No. 2:14-cr-

00065-RAJ-DEM-1     (E.D.    Va.    Sept.   6   &    Sept.      15,     2016).      We

dispense   with     oral    argument    because          the    facts    and     legal

contentions   are   adequately      presented       in    the   materials      before

this court and argument would not aid the decisional process.

                                                                            AFFIRMED




                                       2